Case 2:12-cv-05735-SVW-RZ Document 215 Filed 03/12/20 Page 1 of 8 Page ID #:2248




 1 Michael Tenenbaum, Esq. (No. 186850)
 2 mt@post.harvard.edu
   THE OFFICE OF MICHAEL TENENBAUM, ESQ.
 3 1431 Ocean Ave., Ste. 400
   Santa Monica, CA 90401-2136
 4
   Tel (424) 246-8685
 5 Fax (424) 203-4285
 6 Counsel for Plaintiffs
 7
 8                            UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10                                    WESTERN DIVISION

11
   ASSOCIATION DES ÉLEVEURS DE                 Case No. 2:12-cv-05735-SVW-RZ
12
   CANARDS ET D’OIES DU QUÉBEC, a
13 Canadian nonprofit corporation; HVFG
   LLC, a New York limited liability           PLAINTIFFS’ NOTICE OF MOTION
14 company; and SEAN “HOT”                     AND MOTION FOR RECONSID-
15 CHANEY, an individual;                      ERATION OF ORDER [Dkt. 212]
                                               ON DEFENDANT’S MOTION TO
16                            Plaintiffs,      DISMISS
17
                – against –
18
   XAVIER BECERRA, in his official             Date:      April 13, 2020
19
   capacity as Attorney General of             Time:      1:30 p.m.
20 California;                                 Courtroom: 10A
21                            Defendant.       Hon. Stephen V. Wilson
22
                                               ORAL ARGUMENT REQUESTED
23
24
25
26
27
28


                        PLAINTIFFS’ MOTION FOR RECONSIDERATION
Case 2:12-cv-05735-SVW-RZ Document 215 Filed 03/12/20 Page 2 of 8 Page ID #:2249




 1                          NOTICE OF MOTION AND MOTION
 2 TO DEFENDANT AND HIS ATTORNEY OF RECORD:
 3         PLEASE TAKE NOTICE that, on April 13, 2020, at 1:30 p.m., or as soon
 4 thereafter as counsel may be heard before the Honorable Stephen V. Wilson in
 5 courtroom 10A of the above-entitled court, located at 350 W. 1st St., Los Angeles, CA
 6 90012, Plaintiffs Association des Éleveurs de Canards et d’Oies du Québec (the
 7 “Canadian Farmers”), HVFG LLC (“Hudson Valley”), and Sean “Hot” Chaney will
 8 and hereby do move this Court pursuant to Rule 7-18 of the Local Rules of this Court
 9 for an order granting reconsideration of its order of January 14, 2020 (Dkt. 212) (the
10 “January Order”), and holding a first hearing on Defendant’s motion to dismiss.
11         This motion is and will be made on the grounds that, following the issuance of
12 the January Order, a new decision from another chambers of this Court was issued in
13 North American Meat Institute v. Becerra, No. 2:19-cv-08569-CAS (FFMx), 2020 WL
14 919153 (C.D. Cal. Feb. 24, 2020), which addresses — and reaches a different result as
15 to — a principal issue raised by Plaintiffs in establishing their “Pike balancing” claim
16 under the Commerce Clause, as discussed more fully in the following brief. In addition,
17 in finding that “[p]reventing animal cruelty in California is clearly a legitimate state
18 interest,” the January Order failed to consider the material (and uncontroverted) fact
19 that none of Plaintiffs’ foie gras products comes from any animals in California —
20 which is the very basis for their challenge to § 25982 as applied to USDA-approved
21 foie gras products made from ducks raised entirely beyond California’s borders (in
22 Canada and New York), as also discussed more fully in the following brief.
23         Plaintiffs’ motion is and will be based upon the following Memorandum of
24 Points and Authorities; upon the pleadings and papers on file in this action; and upon
25 such other evidence or argument as may be presented to the Court in connection with
26 the hearing on the motion.
27         This motion is made following the conference of counsel pursuant to L.R. 7-3,
28 which took place on February 11, 2019 (as well as related communications on other

                                             - 1-
                           PLAINTIFFS’ MOTION FOR RECONSIDERATION
Case 2:12-cv-05735-SVW-RZ Document 215 Filed 03/12/20 Page 3 of 8 Page ID #:2250




 1 dates).
 2 Dated:       March 11, 2020         Respectfully submitted,
 3                                     /s/ Michael Tenenbaum
                                       Michael Tenenbaum, Esq.
 4
                                       THE OFFICE OF MICHAEL TENENBAUM, ESQ.
 5                                     Counsel for Plaintiffs
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          - 2-
                        PLAINTIFFS’ MOTION FOR RECONSIDERATION
Case 2:12-cv-05735-SVW-RZ Document 215 Filed 03/12/20 Page 4 of 8 Page ID #:2251




 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2         Plaintiffs respectfully request reconsideration of the Court’s order of January 14,
 3 2020 [Dkt. 212 (the “January Order”)], on two grounds authorized by L.R. 7-18.
 4
     I.    A New Decision from Another Chambers of this Court in a Similar Case
 5         Recognizes that the Allegation that California Has No Legitimate Local
           Interest in Farming Conditions in Other States Is Sufficient to State a Claim
 6
           under the Commerce Clause’s Pike Balancing Test.
 7         Just two weeks ago, another chambers of this Court issued a ruling on Defen-
 8 dant’s motion to dismiss in North American Meat Institute v. Becerra, No. 2:19-cv-
 9 08569-CAS (FFMx), 2020 WL 919153 (C.D. Cal. Feb. 24, 2020) (“NAMI”). In
10 NAMI, an association of meat producers is challenging the constitutionality of a Cali-
11 fornia initiative statute (“Proposition 12”) that prohibits the sale of “whole” pork and
12 veal meat if it comes from an animal — even an animal raised in another state — that
13 was confined in ways in which California prohibits its own animals from being
14 confined. Id. at *2. One of the pork producers’ main Commerce Clause claims is that
15 Proposition 12 is unconstitutional under the test established in Pike v. Bruce Church,
16 Inc., 397 U.S. 137 (1970), because “the burden [it] impose[s] on [interstate] commerce
17 is clearly excessive in relation to the putative local benefits.” Id. at *8 (quoting Pike,
18 397 U.S. at 142).
19      Like in our case, Defendant moved in NAMI to dismiss this claim, which is
20 alleged in our Third Amended Complaint as “Violation of the Commerce Clause —
21 Substantial Burden on Commerce Exceeding Putative Local Benefits.” (See Dkt. 185
22 [3AC] at pp. 39-41.) In response, the meat producers in NAMI alleged and argued (as
23 do Plaintiffs here) that California has no legitimate local interest in farming conditions
24 in other states. The Court in NAMI agreed:
25
                “In addition, NAMI alleges facts that, if proven, would plausibly
26              establish the absence of any legitimate local interest justifying the
27               burden. Specifically, NAMI alleges that California has no
                 legitimate local interest in farming conditions in other states , and
28               that there is no scientific data connecting Proposition 12’s

                                             - 1-
                           PLAINTIFFS’ MOTION FOR RECONSIDERATION
Case 2:12-cv-05735-SVW-RZ Document 215 Filed 03/12/20 Page 5 of 8 Page ID #:2252




 1                confinement standards to the prevention of foodborne illness within
                  California.”
 2
     NAMI, 2020 WL 919153, at *8 (emphasis added). Accepting NAMI’s allegations as
 3
     true for purposes of the motion to dismiss, the Court in NAMI concluded that NAMI
 4
     had “adequately pled facts that plausibly suggest the absence of any benefits that
 5
     would justify Proposition 12’s alleged burden on interstate commerce.” Id.
 6
     (emphasis added).
 7
           Plaintiffs here alleged that § 25982 operates as a complete ban on interstate and
 8
     foreign commerce in foie gras products and — just like in NAMI — further alleged:
 9
                  Moreover, while a general interest in preventing cruelty to animals in
10
                  California may be a legitimate local interest, no such interest
11                supports the application of section 25982 to ducks that are fed
                  and processed into poultry commodities in other states and
12                countries in full compliance with the laws in effect in those
13                jurisdictions.

14 (Dkt. 185 (3AC) at ¶ 158.)1 Thus, based on the same sound reasoning as in NAMI,
15 Plaintiffs here have “adequately pled facts that plausibly suggest the absence of any
16 benefits that would justify [§ 25982’s] alleged burden on interstate commerce.” If this
17 Court reconsiders its January Order under the same analysis, it will be compelled to
18 reach the same result as in NAMI — and revise its January Order so as to deny
19 Defendant’s motion to dismiss Plaintiffs’ Fourth Cause of Action.
20
     II.   In Addition, the January Order Failed to Consider the Material Fact that, in
21         This As-Applied Challenge, None of Plaintiffs’ Foie Gras Products Comes
           from Any Animal Raised in California.
22
           The January Order dismissed Plaintiffs’ dormant Commerce Clause claim based
23
     on Pike balancing on the ground that, even accepting as true Plaintiffs’ allegation that
24
     § 25982 constitutes a total ban of foie gras because it is impossible to produce foie gras
25
26   1
         As for the prevention of foodborne illness such as California raised in NAMI,
   Defendant has never contended that this was the legislative interest behind § 25982 —
27
   nor could it be, since every poultry product sold in interstate commerce must undergo
28 USDA inspection and cannot enter the food supply if it is adulterated, e.g., “unsound,
   unhealthful, unwholesome, or otherwise unfit for human food.” 21 U.S.C. § 453(g)(3).
                                              - 2-
                            PLAINTIFFS’ MOTION FOR RECONSIDERATION
Case 2:12-cv-05735-SVW-RZ Document 215 Filed 03/12/20 Page 6 of 8 Page ID #:2253




 1 without force feeding, “Plaintiffs’ [sic] have not met their burden in showing the ‘bur-
 2 den on interstate commerce clearly exceed[s] its local benefits’” because “[p]reventing
 3 animal cruelty in California is clearly a legitimate state interest.” (Dkt. 212 at p.5
 4 [first emphasis and brackets in original].) To be sure, Plaintiffs have never contested
 5 California’s right to prevent cruelty to all living animals in California.
 6         Yet the January Order failed to consider the material (and uncontroverted) fact
 7 that the poultry products that are the subject of this case do not come from any
 8 animals in California. This fact is clearly set forth in Plaintiffs’ Third Amended Com-
 9 plaint: “Plaintiffs do not raise or feed any ducks in California.” (Dkt. 185 at ¶ 13.)
10 Indeed, as a result of the closure of the only foie gras farm in California, “there have
11 not been any ducks (or geese for that matter) raised for foie gras in California since July
12 1, 2012,” because — separate from its sales ban — California banned the actual
13 practice of force feeding as of that date. (Id. at ¶ 107.) This fact is critical to Plaintiffs’
14 as-applied challenge to the constitutionality of § 25982.2
15         Plaintiffs’ pleadings make clear that this is an as-applied challenge: § 25982
16 bans Plaintiffs’ foie gras products “in the name of a purported local interest, i.e., the
17 prevention of animal cruelty, that … is neither local nor legitimate as applied to pro-
18 ducts from ducks that are raised entirely in other states and countries.” (Dkt. 185
19 (3AC) at ¶ 14 (emphasis added); see also id. at ¶¶ 16, 82.) It is thus no answer to say
20 that “[p]reventing animal cruelty in California is clearly a legitimate state interest” that
21 could justify the ban on Plaintiffs’ foie gras products when Plaintiffs do not even raise
22 any animals in California. Indeed, the whole point of Plaintiffs’ challenge under the
23 Commerce Clause is that — as recognized by the Court in NAMI —a California ban on
24 products that are the result of what the California Legislature perceives to be animal
25 cruelty is unconstitutional as applied to animals that are raised, slaughtered, and
26 processed into USDA-approved poultry products entirely outside California.
27
     2
28         Plaintiffs do not challenge the application of § 25982 to any foie gras products
     that might have come from ducks in California.
                                              - 3-
                            PLAINTIFFS’ MOTION FOR RECONSIDERATION
Case 2:12-cv-05735-SVW-RZ Document 215 Filed 03/12/20 Page 7 of 8 Page ID #:2254




 1         While preventing cruelty to animals within the state is a legitimate local interest,
 2 a purported interest in the comfort of Plaintiffs’ ducks in other states and countries
 3 does not justify an embargo on wholesome, USDA-certified poultry products that
 4 Congress declared to be an important part of the food supply in interstate and foreign
 5 commerce. 21 U.S.C. § 451. Reconsideration is therefore necessary for the Court to
 6 address a key issue in this case head-on and either: (a) hold that California’s police
 7 power extends to legislating to prevent animal cruelty in other states and countries,
 8 such as through bans on wholesome products that it perceives to be the result of animal
 9 cruelty; or (b) conclude that § 25982 is unconstitutional as applied to Plaintiffs’
10 products from animals raised beyond California’s borders (where standards for the
11 animals’ health, safety, and welfare are for the legislatures of those other states and
12 countries to legislate).
13         Plaintiffs are confident that, once the Court reconsiders its January Order in light
14 of the new decision in NAMI and recognizes that the prevention of animal cruelty in
15 California cannot be a “legitimate local interest” as applied to Plaintiffs’ foie gras
16 products from ducks raised in other states and countries, the Court’s Pike balancing
17 analysis will result in a ruling in Plaintiffs’ favor.
18                                             *   *   *
19         Plaintiffs request a hearing to allow fuller consideration of the foundational
20 constitutional principles at stake. This case raises serious issues under both the Supre-
21 macy Clause and the Commerce Clause, and it has already resulted in two published
22 opinions from the Court of Appeals as well as a call for the views of the Solicitor
23 General from the Supreme Court. Yet this Court dismissed Plaintiffs’ constitutional
24 claims in January without even a hearing. The rulings generated by the opinions in this
25 case have affected — and continue to affect — other cases in the Ninth Circuit (and
26 beyond) involving eggs, pork, veal, and even fuels. Plaintiffs believe that oral argument
27 will assist the Court in the resolution of this motion, as these issues of constitutional
28 dimension deserve to be tested in the crucible that only oral argument can provide.

                                                - 4-
                              PLAINTIFFS’ MOTION FOR RECONSIDERATION
Case 2:12-cv-05735-SVW-RZ Document 215 Filed 03/12/20 Page 8 of 8 Page ID #:2255




 1                                       CONCLUSION
 2         For the foregoing reasons, Plaintiffs respectfully request that the Court reconsider
 3 its January Order and set a hearing for the parties to address Plaintiffs’ Pike balancing
 4 claim under the Commerce Clause in light of the above. 3
 5
     Dated:      March 11, 2020             Respectfully submitted,
 6
                                            /s/ Michael Tenenbaum
 7                                          Michael Tenenbaum, Esq.
 8                                          THE OFFICE OF MICHAEL TENENBAUM, ESQ.
                                            Counsel for Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   3
          In accordance with L.R. 7-18, Plaintiffs do not repeat any arguments made in
   connection with the original motions. Plaintiffs instead respectfully request that, at the
27
   time the Court reconsiders its January Order, it do so with the benefit of the relevant
28 briefing from Plaintiffs’ opposition [Dkt. 205 at pp. 23-25] to Defendant’s motion to
   dismiss — or any supplemental briefing the Court may request.
                                             - 5-
                           PLAINTIFFS’ MOTION FOR RECONSIDERATION
